Opinion issued August 4, 2005
     












In The
Court of Appeals
For The
First District of Texas




NO. 01-05-00702-CV




IN RE KATHERINE HICKS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          Relator, Katherine Hicks, seeks the issuance of a writ of mandamus ordering
the trial court
 to grant relator’s motion for change of venue, which the court had
previously denied by order dated June 7, 2005.  Relator has also filed a motion for
temporary emergency relief.
          We deny the relief requested in the petition for writ of mandamus.  We further
deny the motion for emergency temporary relief.

                                                             Tim Taft
                                                             Justice

Panel consists of Justices Taft, Alcala, and Higley.